Citation Nr: 1535875	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-26 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1950 to April 1954.  He also had subsequent service between 1955 and 1989 in the Rhode Island Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In September 2012, the Veteran was issued a Statement of the Case on the issue of the current evaluation of his service-connected bilateral hearing loss.  In October 2012, the Veteran submitted a substantive appeal (Form 9).  That same month, the Veteran's representative submitted a statement withdrawing the Veteran's appeal on the issue of an increased rating for bilateral hearing loss.  Therefore, this issue is not before the Board.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's diagnosed ischemic heart disease did not have its onset or aggravation during a period of active military service, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).





CONCLUSION OF LAW

The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an April 2012 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

Unfortunately, the Veteran's complete service treatment records are unavailable, as evidenced by a formal finding of the unavailability of the records dated in November 2011. 

VA has a heightened obligation to assist the claimant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was afforded a VA compensation examination in May 2013 which the Board notes does not include an opinion on the etiology of the Veteran's diagnosed ischemic heart disease.  Nevertheless, no medical opinion is needed in this case.  As discussed in detail below, there is no competent evidence indicating that the Veteran's ischemic heart disease may be related to a period of either active duty, ACDUTRA or INACDUTRA service.  Therefore, a remand to provide the Veteran with a medical opinion is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

At his May 2015 Board hearing, the Veteran stated he has been diagnosed with coronary artery disease, an aneurysm and a heart murmur.  He generally maintains that his heart problems are related to his service as a flight engineer with the Rhode Island Air National Guard.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty, or form a myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant has not been examined contemporaneous to entering a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Moreover, the presumption of aggravation under 38 U.S.C.A. § 1153 is inapplicable to periods of ACUTRA and INACDUTRA.  

The Veteran does not assert that he developed a heart condition during his initial period of active service.  Rather, he generally maintains that he is entitled to service connection because he was medically disqualified from flying duties effective March 1983 due to abnormal examination findings that further testing in June 1983 revealed to be coronary artery disease. 

In May 2013, the Veteran was afforded a VA ischemic heart disease disability benefits questionnaire (DBQ) where he was noted to have a diagnosis of ischemic heart disease, with a date of diagnosis of June 23, 1983.  A review of the Veteran's private treatment records also note that he is currently diagnosed with coronary atherosclerosis of the native coronary vessel, with onset of March 2007.  However, as detailed below, the evidence of record does not indicate that the Veteran's heart condition had its onset during, was aggravated by, or was otherwise related to any period of active duty, ACDUTRA or INACDUTRA service.

An August 1981 Report of Medical History notes the Veteran's reports of being in good health and not taking any medication.  The Veteran denied having a history of shortness of breath, heart trouble, or heart palpitations, and he denied experiencing pain or pressure in the chest.  An August 1981 Report of Medical History noted normal clinical findings for the Veteran's heart, lungs and chest.

The Veteran's September 1982 Report of Medical Examination noted normal clinical findings for the heart, vascular system, as well as the lungs and chest.  A September 1982 annual flying examination report reflects that the Veteran completed his annual flying Class III exam and no disqualifying defects were noted.  The Veteran was found to be qualified for flying Class III, general military and worldwide duty.  In his September 1982 Report of Medical History, the Veteran denied a history of heart trouble, palpitations or pounding heart.  A September 1982 Medical Recommendation for Flying or Special Operational Duty notes the Veteran was medically qualified, and glasses were to be worn while performing those flying duties requiring the corrected visual acuity.   

The Veteran's service personnel records includes an Aeromedical Evaluation Summary from the United States Air Force School of Aerospace Medicine (USAFSAM).  This record indicates that the ECG obtained during the Veteran's September 1982 medical evaluation was forwarded to the U.S. Air Force Central ECG Library.  The electrocardiogram was interpreted as demonstrating voltage criteria for left ventricular hypertrophy.  Additional studies, including a treadmill test, were requested.  A treadmill study was then done in February 1983 which the USAF Central Library also interpreted to be abnormal.  The Veteran was also noted to have chest discomfort during the final stage of exercise.

A May 1983 record notes the Veteran was medically disqualified for flying or special operational duty due to an abnormal EKG and stress test.  He was found to be disqualified as of March 11, 1983.  He was scheduled for a medical consultation for June 17, 1983 at Brooks Air Force Base.  

A June 1983 preliminary treadmill data report notes the Veteran underwent a treadmill test.  The Veteran's physical conditioning was noted to be below average and his ECG response was listed as abnormal.  The Veteran had no arrhythmia, and he had hypertensive diastolic blood pressure in response to exercise.  

A June 23, 1983 cardiac catheterization report noted that the Veteran underwent transfemoral left and right heart catheterizations with left ventricular and selective coronary angiography.  The report notes the Veteran has a one-year history of nonprogressive exertional and nocturnal angina, but with no symptoms of congestive heart failure, intermittent claudication, palpitations or symptoms to suggest transient ischemic attacks.  The examiner noted the Veteran's coronary risk factors included hypertension, a positive family history of early coronary disease, an elevated total cholesterol with an elevated total cholesterol/HDL cholesterol ratio, and no history of diabetes or tobacco use.  The Veteran was diagnosed with symptomatic, severe three-vessel atherosclerotic coronary artery disease with normal left ventricular function, as well as essential hypertension, retained right renal calculi and mild bilateral sensorineural hearing loss.  Due to the Veteran's degree of coronary artery disease, the Veteran was disqualified for all classes of flying duties, and a waiver would not be recommended.

A June 29, 1983 letter from the Director of the Coronary Care Unit of a private Providence hospital notes the Veteran was seen for an initial office evaluation in the Cardiology Division.  The Veteran was noted to have described a six to 12-month history of mild exertional angina pectoris for which he initially underwent a screening exercise treadmill study in September 1982.  The test results indicated the presence of exercise-induced myocardial ischemia, after which the Veteran underwent further evaluation, including cardiac catheterization.  The catheterization revealed intact left ventricular function without segmental wall motion abnormalities, an ejection fraction of 67 percent, no mitral insufficiency or aortic valve gradient, normal diastolic pressure of 12 mm Hg, and a normal resting cardiac index.  The doctor concurred that the Veteran exhibited diffuse coronary artery disease involving all three major coronary vessels.  The doctor stated the Veteran's Thallium stress test obtained on June 22, 1983 "essentially collaborate the presence of exercise induced myocardial ischemia with reversible perfusion defects involving principally the inferoapical left ventricle and the septal walls in the LAO view."  The private doctor went on to state that the Veteran denied symptoms of increasing crescendo angina or unstable angina.  The Veteran stated he experienced symptoms two to three times per week which are transient, last one to two minutes, and are characterized principally by upper left precordial discomfort.  The Veteran stated that exertion or effort did not always precipitate his angina, and as many as 30 percent of his episodes occurred at rest or at night.  

There appears to be a discrepancy in the record concerning whether the medical testing and treatment the Veteran received in June 1983 could be considered active military service.  

An April 2013 VA Memorandum from a military records specialist concluded that while the Veteran's official military personnel file did not show any military status on the dates of his heart treatment between June 17, 1983 and June 24, 1983, his service medical records clearly showed the Veteran received treatment at Brooks Air Force Base in Texas during this time period.  Further, the Veteran would have been on active duty orders and/or military status in order to receive such treatment.  

In a July 2013 VA Advisory Opinion on the Veteran's military status, the VA Director of Compensation Service concluded the Veteran's treatment in June 1983 did not constitute active military service.  The letter notes that ischemic heart disease is not a covered disease under 38 C.F.R. § 3.6 (e)(3).

The Board finds that even assuming the June 1983 period of medical evaluation and treatment the Veteran underwent for his heart condition was considered active service, ACDUTRA or INACDUTRA, the medical evidence of record clearly indicates that the Veteran's atherosclerotic coronary artery disease had its onset prior to the June 1983 diagnosis.  The Veteran described a six to 12-month history of symptoms of mild angina.  Further review of the Veteran's September 1982 ECG and February 1983 treadmill test were found by medical examiners to be abnormal.  And the Director of the Coronary Care Unit of the private Providence hospital noted in his June 1983 letter that the results of the Veteran's September 1982 treadmill screening study indicated the presence of exercise-induced myocardial ischemia.

The Veteran's personnel records include multiple periods of both ACDUTRA and INACDUTRA service.  However, there is no competent medical evidence of record indicating that the Veteran's diagnosed ischemic heart disease had its onset in, was aggravated by or was otherwise related to a specific period of ACDUTRA or INACDUTRA service.

The Veteran himself does not provide a clear statement in either his May 2015 hearing testimony or in his written submissions of why he believed his ischemic heart disease was related to his Rhode Island Air National Guard service.  He cites in his hearing testimony that he was medically disqualified from flying for 120 days in March 1983 and maintains that had he been allowed to fly, his flight duties would have constituted active duty service.  The Veteran appears to incorrectly state he was first diagnosed with ischemic heart disease in June 1982.  He also stated in his hearing testimony that at the time of his medical evaluation at Brooks Air Force Base, he had not been having symptoms such as chest pain, but he did have shortness of breath.

The Board acknowledges the Veteran's belief that his ischemic heart disease is related to his service with the Rhode Island Air National Guard.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that service connection for the Veteran's heart condition claim is not warranted.  The preponderance of the evidence weighs against a finding that the Veteran's diagnosed ischemic heart disease is related in any way to any period of active duty, ACDUTRA or INACDUTRA service.  Besides the Veteran's general assertions, the evidence of record does not indicate that the condition had its onset during, was aggravated by or was otherwise related to any such period of military service.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a heart condition, diagnosed as ischemic heart disease.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a heart condition is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


